Citation Nr: 1208784	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO. 04-42 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative joint disease of the right knee (right knee disorder). 

2. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a neck injury (neck disorder).

3. Whether new and material evidence has been submitted to reopen a claim for service connection for an upper back injury (back disorder).

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & V.S.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 31, 1981, to April 18, 1990. He had a Bad Conduct Discharge from a second period of service from April 19, 1990, to February 11, 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The appeal was remanded for additional development in October 2005, March 2008, April 2009, and November 2010. The Veteran attended a hearing before a judge no longer employed by the Board in April 2005. He attended a hearing before the undersigned in February 2009.

Since the last supplemental statement of the case was issued in September 2011, the Veteran submitted multiple copies of private medical records. These records related to the current severity of the Veteran's back disability and are essentially duplicative of evidence already of record. As such, appellate review can proceed without waiver of RO review of these records. 38 C.F.R. §§ 19.9, 20.1304(c) (2011).

With respect to the submission of new and material evidence, the Board notes that it is not bound by the RO's determination and is, in fact, required to conduct an independent new and material evidence analysis in claims involving final rating decisions. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).
In December 2011, the Veteran submitted supplemental claims for entitlement to an increased rating for service-connected bilateral pes planus, for an increased rating for left knee arthritis and instability, for service connection for a bilateral ankle disorder and for a psychiatric disorder. He also filed a claim of entitlement to a clothing allowance. Id. These matters are REFERRED to the RO for proper development.

The appeal for service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed March 1998 rating decision denied the Veteran's claims of entitlement to service connection for degenerative joint disease of the right knee, service connection for a neck disorder, and service connection for a back disorder.

2. Evidence associated with the claims file since the March 1998 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for degenerative joint disease of the right knee.

3. Evidence associated with the claims file since the March 1998 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for a neck disorder.

4. Evidence associated with the claims file since the March 1998 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for an upper back disorder.



CONCLUSIONS OF LAW

1. The March 1998 rating decision which denied the Veteran's claims of entitlement to service connection for degenerative joint disease of the right knee, service connection for a neck disorder, and service connection for an upper back disorder, is final. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011), 7105(c) (West 1991) [(West 2002)]; 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326 (2011), 3.104, 20.302, 20.1103 (1998) [(2011)].

2. New and material evidence has not been received in order to reopen the claim of entitlement to service connection for degenerative joint disease of the right knee. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011), 7105(c) (West 1991) [(West 2002)]; 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326 (2011), 3.104, 20.302, 20.1103 (1998) [(2011)].

3. New and material evidence has not been received in order to reopen the claim of entitlement to service connection for a neck disorder. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011), 7105(c) (West 1991) [(West 2002)]; 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326 (2011), 3.104, 20.302, 20.1103 (1998) [(2011)].

4. New and material evidence has not been received in order to reopen the claim of entitlement to service connection for a back disorder. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011), 7105(c) (West 1991) [(West 2002)]; 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326 (2011), 3.104, 20.302, 20.1103 (1998) [(2011)].

(
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his claims for service connection for a right knee disorder, a neck disorder, and a back disorder, should be reopened.


I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters dated October 2005, September 2006, November 2006, and February 2011, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information. In this regard, the Board observes that the February 2011 letter specifically informed the Veteran that his claims for service connection for a right knee disorder, a neck disorder, and an upper back disorder were previously denied in a final decision as the evidence showed that these claims were based on his second period of service, from which he received a Bad Conduct Discharge. He was further advised that he needed to submit new and material evidence in order to reopen such claim. The Veteran was also provided with the definition of new and material evidence as well as the elements necessary to substantiate his underlying service connection claims. Kent, supra.

Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. While these letters were sent after the initial unfavorable rating decision in March 2003, the Veteran has been sent numerous supplemental statements of the case. He also discussed the issue of the character of discharge with the undersigned at a February 2009 hearing. The Board finds the Veteran is not prejudiced by the timing of these letters.

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered. The Veteran was afforded a hearing before a Veterans Law Judge and a second hearing before the undersigned Veterans Law Judge. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was provided with a VA examination for his right knee in October 2009. The Board finds that this VA examination is adequate to decide the issue herein as it is predicated on an interview with the Veteran, a review of the record, and a physical examination. Pertinent to the Veteran's application to reopen his claims of entitlement to service connection for a neck disorder and an upper back disorder, the Board notes that he has not been provided with a VA examination; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim. 38 C.F.R. § 3.159(c)(1),(2) and (3). Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion. As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with these claims. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues decided herein has been met.

In October 2005, March 2008, April 2009, and November 2010, the Board remanded the case for additional development. As discussed in the preceding paragraphs, VA and private treatment records dated have been obtained. Service treatment records and personnel records were obtained, and further attempts were made to obtain service personnel records. The Veteran was afforded proper notice, including notice under Kent. The Board finds that the RO/AMC has substantially complied with the prior remand directives such that no further action is necessary in this regard. D'Aries v. Peake, 22 Vet. App. 97 (2008)

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. New and Material Evidence

The Veteran's original claims of entitlement to service connection for a right knee disorder, a neck disorder, and an upper back disorder were previously denied in a final March 1998 rating decision, which found that the Veteran's claims were based on his second period of service, from which he had a Bad Conduct Discharge. As such, service connection could not be granted.

The relevant evidence of record at the time of the March 1998 rating decision consisted of the Veteran's service treatment records and private medical records. It also consisted of service personnel records showing that the Veteran was given a Bad Conduct Discharge in February 1997 following a court martial. The evidence also included a March 1998 Administrative Decision, in which VA determined that the Veteran's Bad Conduct Discharge for the period of service from April 19, 1990, to February 11, 1997, legally precluded his entitlement to VA benefits based on that period of service. VA cited the period of "dishonorable" service in the March 1998 rating decision that denied the claims the Veteran now seeks to reopen and found that VA could not consider entitlement to compensation for disabilities incurred during the period of "dishonorable" service. VA notified the Veteran by letter of March 1998 of the denials and enclosed a copy of the rating decision with the letter.

The Veteran did not file a notice of disagreement after the issuance of the March 1998 rating decision. Therefore, the March 1998 rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2011)].

A finally decided claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108 (West 2002). "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2002, the Veteran submitted an application to reopen his previously denied claims of entitlement to service connection for a right knee disorder, a neck disorder, and an upper back disorder. Evidence of record received since the March 1998 rating decision includes statements from the Veteran, transcripts of two hearings before the Board in April 2005 and February 2009, VA and private medical treatment records, and various VA examination reports. It also includes highlighted copies of service treatment records, and VA and private treatment records. All of the evidence received after March 1998 is "new" in that it was not of record at the time of the March 1998 decision. However, none of the evidence is material, as it either does not relate to an unestablished fact necessary to substantiate the claim, or is redundant of the evidence of record at the time of the March 1998 rating decision. The Veteran's claims were previously denied based on a Bad Conduct Discharge from his second period of service. Although the Veteran has testified that he is working to change the character of his discharge, no evidence has been received which indicates that there has been any change in the status of his discharge.

Since the evidence received since the March 1998 rating decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for a right knee disorder, a neck disorder, and an upper back disorder. As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application. Annoni v. Brown, 5 Vet. App. 463, 467 (1993). Therefore, the Veteran's claims must be denied.


ORDER

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for degenerative joint disease of the right knee is denied. 

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for a neck disorder is denied.

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for an upper back disorder is denied.


REMAND

The Veteran contends that sleep apnea began in 1977, during his honorable period of service, and has been continuous since that time. See Hearing Transcript (Feb. 2009) at 23-24. The Veteran can attest to factual matters of which he had first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). He has a current diagnosis of sleep apnea. See, e.g., Savannah Sleep Disorders Center (July 2011). He should be afforded a VA examination to determine the nature and etiology of his current sleep apnea. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the amount of time that will pass during the processing of this remand, current VA treatment records, including records the Savannah, Georgia, Outpatient Clinic and the Charleston VA Medical Center, should be obtained. 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and complete VA treatment records from all VA facilities where the Veteran receives treatment, including the Savannah, Georgia, Outpatient Clinic and the Charleston VA Medical Center. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of sleep apnea. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. 

The examiner should conduct a complete history and physical. The examiner should comment on whether the Veteran's lay statements regarding his sleep symptoms are consistent with the medical facts and principles involved.

The examiner should offer an opinion as to whether at least as likely as not (50/50 probability) sleep apnea had its onset in service, has been continuous since service, is related to service, or was aggravated by service or a service-connected disability.

Advise the examiner that only the Veteran's first period of service, from March 31, 1981, to April 18, 1990, should be considered. Advise the examiner not to consider the second period of service from April 19, 1990, to February 11, 1997.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

3. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


